DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to restriction requirement of 07/05/2022, applicant has elected Group I, species I with traverse.  
a.	Applicant arguments regarding species 1 and 4 are persuasive.  The restriction requirement between the species 1, 4 is withdrawn.  Applicant submits on record that “nature of the medical procedure typically includes an anatomical location” (see arguments page 7).  This interpretation will be applied in the office action.  
b.	Applicant arguments with respect to restriction requirement between groups I and II and between other species 1-3, 5 are not persuasive for reasons below.
Applicant argues on page 6:
“In particular, applicant disagrees that Bogun, “data regarding ECG test signal” corresponds to an operational context. This can be seen in that this operation context can be used to select a rule (e.g., for anatomical identification or for determining an action).”
	Examiner respectfully disagrees.  This is only the applicant’s opinion and not based on evidence of record.  Firstly, Bogun does not expressly recite “using” data regarding ECG test signal for determining an action.  Secondly, it is not simply  “an action” that needs to be evaluated, but an “action to perform” or “to be performed” (see claim 29 lines 2, 5), which implies some kind of prediction and /or control mechanism.  Thirdly, the claim 29 is not merely using test signal, but requires multiple steps, different from claim 1 and not taught by Bogun.  Hence evidence of record does not support the applicants arguments of using the operational context and rule for determining an action to be performed.  
Applicant further argues on page 6:
“Bogun does not appear to have a plurality of rules to select from and does not appear to use “operational context” to select one of such several rules (which is an example common special technical feature). An algorithm step is not a rule, if only because a “step” implies that a plurality of steps are executed and there is no selecting….applicant notes that classification does not require a set of rules.”
	Examiner respectfully disagrees.  In applicant spec. page 18 lines 13-20, applicant expressly defines rules as “any function, equation, table, model, machine learning output, or other expression which can be evaluated together with some input to produce a result. … such a machine learning result may nevertheless be considered, in and of itself, to embody at least a rule…”.  Hence algorithm steps are rules in view of the applicant spec. because there is evaluation and results.  This is same with classification, which involves multiple sets of evaluation and results.  The argument is not persuasive for at least this reason.  Further, claim does not require selecting only one rule, but requires “selecting at least one rule” implying all rules may be selected.  Hence the argument is not persuasive for this reason also. For e.g. for performing classification one or more rules may be implemented.
	Applicant notes on page 6:
“The examiner refers to a “112 rejection above”, but no such rejection is provided. Also, claim 29 is rejected in view of claim 10 and “Cole”. This appears to be a typo of some sort”
Examiner submits that these are unintentional typos.  There was no 112 b rejection, and the second item, as correctly interpreted by applicant is ---As per claim 29, the subject matter of claim 29, differs from the disclosure of Bogun by the additional technical features---.
Applicant further argues on page 7:
“Further, it is respectfully submitted that the species are not mutually exclusive.
Not only can a combination of these contexts be used (and as noted at page 16, line 6 “and/or”’), … It is noted that in claim 29, the operation context appears to include “anatomical portion”, suggesting that claim 29 falls at least under species 1, but the claim also includes “procedure schema’, indicating that it falls under species 4. Claims dependent on claim 29 include (in combination with claim 29) other “types” of contexts, again indicating that they are not mutually exclusive.”
Examiner respectfully disagrees.  Firstly, the claims does not require the combination of the contexts to be used.  As discussed in the previous office action these are different algorithms that needs to be run by the system.  A recitation of “and / or “ does not satisfy a single general inventive concept.  Further, arguments regarding dependency are not persuasive because, dependency to a claim does not determine unity of invention. 
In view of reasons cited above, examiner maintains that, the two groups and species 1-3, 5 does not include common special technical  features and lack of unity is proper.  Claims 1-11, 31, 37, 48-51 are directed to elected inventions group I, species 1 / species 4.  Other claims 29-30, 32-36, 38-47 are considered withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites “each of said additional operational contexts having associated therewith at least one identification rule not associated with said operational context or an action rule not associated with said operational context”.  It is not understood what is being claimed.  There is some association between the rules, at least, in view of them  part of the same algorithm, or method of claim 1. The term “not associated” makes the claim indefinite.  Examiner interprets as ---independent of or sperate from ---

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 31, 37, 48-51 rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Markowitz [US 20090264745 A1].
As per claim 1, Markowitz teaches a method of determining, during a medical procedure, an anatomical identity of a first intrabody region, in a body of a patient undergoing the medical procedure, using an intrabody probe (Markowitz Figs 1-2 intrabody mapping system and procedure), the method comprising: 
receiving data indicating an operational context (Markowitz Figs 29A, 29C, 29C’ last known states or locations, and the corresponding and possible current locations are the operational contexts.  Reception of data regarding this is inherently required); 
receiving input data from the intrabody probe indicating one or more measured properties of the first intrabody region (Markowitz, Figs 27-28, mapped electrical properties of the intrabody region); 
selecting at least one rule for anatomical identification from an anatomical schema (Markowitz Fig 29b, different rules of the schema are selected), wherein the at least one rule is selected, based on the operational context, from a set of a plurality of different rules (Markowitz Figs 29, identifying locations based on the last known states.  At least one rule, “yes” or “no” for the different decision blocks are selected.  Note, based on the locations some or all blocks out of the multiple decision blocks are utilized for determination.  That is, at least one rule is selected, and based on the operational contexts), wherein one or more of said different rules is associated with one or more operational contexts different from said operational context (Markowitz ¶0311 “ As illustrated in FIG. 29B, a flow chart 590 is illustrated that can be used to illustrate an algorithm using the state rules illustrated in the chart in FIG. 29A”.  this implies that differ rules are associated with the operational contexts); and
applying the at least one rule to the input data, to determine anatomical identity of the first intrabody region (Markowitz Fig 29B, identifying IVC, RV, CS, etc…based on the decisions).
As per claim 2, Markowitz further teaches selecting a second at least one rule for anatomical identification from the anatomical schema, based on the current operational context (Markowitz Fig 29 B identifying PA at 644 based on rule at 640); and applying the second at least one rule to identify a second intrabody region, based on a relationship between the second intrabody region and the first intrabody region  expressed by a rule of the anatomical schema, and the anatomical identity determined for the first intrabody region (Markowitz Fig 29B, rule at 640 is based on determination of RV at 632 and rule associated with it as in Figs 29A, 29C, 29C’ ).
As per claims 3-4, Markowitz further teaches comprising associating the anatomical identity determined for the first region to a geometrical representation of the first intrabody region, comprising displaying the anatomical identity determined for the first intrabody region together with a display of the geometrical representation of the first intrabody region (Markowitz ¶0342-¶0343, Figs 30-31, displaying determined points on the display along with heart).
As per claim 5, Markowitz further teaches comprising guiding navigation of the intrabody probe to the first intrabody region, based on the anatomical identity determined for the first intrabody region (Markowitz ¶0064 “ Once the map has been created of the patient 26 or a portion of the patient 26, either with or without a surface rendered relative to the individual points, a procedure can be guided or navigated using the map data’).
As per claim 6, Markowitz further teaches comprising using the intrabody probe to perform an action upon the first intrabody region, based on the anatomical identity determined for the first intrabody region (Markowitz ¶0064 “Once the map has been created of the patient 26 or a portion of the patient 26, either with or without a surface rendered relative to the individual points, a procedure can be guided or navigated using the map data” See ¶0065 for different procedures performed using navigation.  These procedures include actions upon the intrabody region).
As per claim 7, 9-11 Markowitz further teaches wherein the input data does not include image data, wherein the input data comprises electrical measurements from the intrabody region, wherein the electrical measurements comprise voltage measurements or impedance measurements (Markowitz Fig 27, ¶0300-¶0305, PSU uses ECG /EGM, no image data is mentioned.  ¶0066 “ The PSU system can measure voltage, bioimpedance…”).
As per claim 8, Markowitz further teaches wherein the data indicating a current operational context comprise non-image data (Markowitz Fig 29A, 29C, 29C’ uses EGM/ ECG and pressure information, that is non-image data).
	As per claims 31, 37 Markowitz further teaches wherein the operational context comprises an anatomical location of the intrabody probe, or wherein the operational context comprises the nature of the medical procedure (Markowitz ¶0314 “As illustrated in the state chart in FIG. 29A, and FIG. 29C' there are four possible locations for the mapping catheter 10”, Further, as admitted by applicant in page 7 of arguments of 08/26/22, nature of medical procedure includes anatomical location).
	As per claim 48, Markowitz further teaches wherein at least two of the different rules in the set of rules are different in one or more parameter value of a same parameter (Markowitz Fig 27A, rules different rules based on the same parameter “voltage”.  See ¶0321-¶0323 for example).
As per claim 49, Markowitz further teaches wherein selecting at least one rule based on the operational context comprises selecting a rule for identifying a particular target tissue based on the operational context (Markowitz Fig 29 B, identifying RA, SVC, IVC etc… comprises selecting rules based on operational contexts).
As per claim 50, Markowitz further teaches  wherein selecting at least one rule based on the operational context comprises selecting a rule which takes into account changes in measurement data based on the operational context (Markowitz Fig 29C, rules based on changes in pressure and EGM.  These are accounted for the rules).
As per claim 51, Markowitz further teaches wherein said operational context has a first identification rule or a first action rule associated therewith and wherein said plurality of operational contexts includes a plurality of additional operational contexts in addition to said operational context (Markowitz Figs 29, rules associated with each of the last known states are different), each said additional operational context of said plurality of additional operational contexts corresponding to a different phase of said medical procedure (Markowitz Figs 29, each states associated with each phase of the lead movement), each of said additional operational contexts having associated therewith at least one identification rule not associated with said operational context or an action rule not associated with said operational context (In view of 112 (b) Markowitz Figs 29, each determination block has its own logic to determine the location.  E.g. Fig 29C, item 618 vs 606, have separate / independent rules).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793